Citation Nr: 0523521	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability. 

2.  Entitlement to assignment of a compensable rating for 
service-connected otitis media/externa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel 


INTRODUCTION

The veteran had active duty service from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in March 2004.  In his 
substantive appeal, the veteran withdrew the issue of 
entitlement to an earlier effective date for the grant of 
service connection and assignment of a 10 percent rating for 
low back disability.  The veteran testified at a Board 
hearing at the RO in May 2005. 


FINDINGS OF FACT

1.  The veteran does not have current hearing loss disability 
for VA compensation purposes. 

2.  The veteran's service-connected otitis media/externa is 
manifested by complaints of itching with clinical evidence of 
recurring inflammation of the auditory canal requiring 
medication.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.385 (2004). 

2.  The criteria for entitlement to assignment of a 10 
percent rating (but no higher) for service-connected otitis 
media/externa have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
6210 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was 
furnished an adequate VCAA notice letter in January 2003, 
prior to the March 2003 denial of his claim.  The VCAA letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The Board finds 
that the information furnished regarding hearing loss also 
effectively encompassed sufficient information regarding the 
ear disability claim.  The contents of the January 2003 fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board finds that there has been 
substantial compliance with VCAA notice requirements.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the record includes all identified items of evidence, 
to include VA and private treatment records.  The veteran has 
also undergone VA examinations in connection with his claims.  
At the time of the May 2005 Board hearing, a motion was 
granted to hold the record open for 60 days to allow the 
veteran to obtain additional evidence.  At that time, the 
veteran also waived preliminary RO review of any new 
evidence.  The veteran subsequently submitted a private 
medical record.  There is no indication of any additional 
relevant, outstanding records.  The Board finds that all VCAA 
assistance requirements have been met. 

Analysis

I.  Hearing Loss Disability. 

The veteran claims that he suffers bilateral hearing loss 
disability related to his duties in the military.  
Specifically, the veteran reports that noise exposure due to 
heavy weapons led to hearing loss.  The Board notes that his 
service record shows that he served as a cannon crewman and 
field artillery weapons mechanic.  It appears that the 
veteran also contends that his hearing loss may be due to his 
service-connected otitis media/externa.  The veteran is 
therefore advancing his claim for service connection under 
both a direct service connection theory of entitlement and on 
a secondary basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310. 

However, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

VA audiometric testing in March 2003 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
10
10
10
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

It is clear from the test results that the veteran does not 
suffer from bilateral hearing loss disability at this time as 
such disability is defined by the above regulation.  Without 
current hearing loss disability, there can be no grant of 
service connection.  See generally Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Should the veteran meet the regulatory 
definition of hearing loss disability in the future, he may 
always request that his claim be reopened. 

II.  Otitis Media/Externa

The second issue on appeal involves the veteran's claim that 
the severity of his service-connected otitis media/externa 
warrants assignment of a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran apparently had a number of ear infections during 
service.  He filed his claim for service connection in 2002, 
and the RO granted service connection and assigned a 
noncompensable rating, effective December 27, 2002.  The 
veteran claims that a compensable rating is warranted.  His 
statements and sworn testimony are to the effect that he had 
continued to suffer itching and inflammation which have 
required medical treatment. 

On VA examination in March 2003, there were no obvious 
perforations of the tympanic membranes, but the tympanic 
membranes could only be partially seen.  They were described 
by the examiner as cloudy, dull, and retracted, bilaterally.  
It therefore appears that while no present infection was 
noted at the time of the March 2003 examination, the examiner 
did describe some abnormalities.  

A November 2003 private medical record showed the tympanic 
membranes to be scarred bilaterally.  The auditory canals did 
not appear predominantly inflamed.  The pertinent assessment 
was chronic ear infections with scarring in the tympanic 
membranes. 

A June 2004 private medical record documents external canal 
eczema which the examiner noted had been treated in the past 
with prescription eardrops.  The examiner reported no 
evidence of infection.  The external canals revealed some 
flakiness with a little bit of cerumen and normal tympanic 
membranes. 

A May 2005 private medical record shows that the veteran was 
seen with a history of chronic ear irritation.  It was 
reported that the veteran had had eczema of the ears and that 
he scratched his ears a lot.  On examination, the ear canal 
showed some inflammation bilaterally.  The assessment was 
otitis externa; treatment was to be with Cortisporin in the 
usual fashion.  

Diagnostic Code 6200 provides that a 10 percent rating is for 
application during the continuance of the suppurative process 
of chronic otitis media.  However, the above-cited medical 
records do not actually document any otitis media infections.  
Although there is some evidence of scarring of the tympanic 
membranes, a perforation would still only warrant a 
noncompensable rating under Code 6211.  It appears that the 
disability is primarily manifested by itching and flaking.  
Application of Code 7806 for dermatitis or eczema also would 
not benefit the veteran since a 10 percent rating under that 
Code requires at least 5 percent of the entire body or 
exposed ears to be involved, or intermittent systemic 
corticosteroids or other immunosuppressive drugs required.  

It does appear, however, that there is some recurring 
symptomatology which involves itching and scaly skin.  
Although it is open to some question as to whether the 
treatment required meets the level of being frequent and 
prolonged, there is evidence of periodic treatment.  After 
weighing the evidence, to include the veteran's testimony, 
the Board believes that the veteran's disability picture more 
nearly approximates the criteria set forth in Code 6210 for a 
10 percent rating.  Moreover, after reviewing the evidence 
over the course of the appeal, the Board further finds that 
such a 10 percent rating is warranted from December 27, 2002.  
Fenderson.  In making these determinations, the Board has 
resolved all reasonable doubt in the veteran's favor.  

However, the clear preponderance of the evidence is against a 
finding that a rating in excess of 10 percent is warranted.  
A 10 percent rating is the highest available under Code 
6210and there does not appear to be any other applicable 
diagnostic criteria which provides for a higher rating.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to assignment of a 10 percent rating for service-
connected otitis media/externa is warranted, effective 
December 27, 2002.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


